Case 20-00020-JMM        Doc 28     Filed 04/27/20 Entered 04/27/20 06:49:48         Desc Main
                                   Document      Page 1 of 4



David W. Newman, ISBN 8251
Assistant United States Trustee
Brett R. Cahoon, ISBN 8607
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:                                             Case No. 20-00020-JMM
                                                   Chapter 7
WHITNEY J. AMOTT,

                                Debtor.


              STIPULATION FOR ORDER TO DISGORGE/REDUCE FEES
                           AND VACATE HEARING

         1.    Gregory M. Garvin is the Acting United States Trustee for Region 18 (“United

States Trustee”).

         2.    On January 9, 2020, Whitney J. Amott (“Debtor”) filed a voluntary chapter 7

petition initiating the above-captioned case. (Doc. 1).

         3.    Kameron Youngblood (“Counsel”) is the Debtor’s attorney of record.

         4.    On March 12, 2020, the United States Trustee filed a Motion for Entry of an

Order Requiring Debtor’s Counsel to Disgorge/Reduce Fees (“Disgorgement Motion”) (Doc.

23).




                                                 −1−
Case 20-00020-JMM         Doc 28        Filed 04/27/20 Entered 04/27/20 06:49:48            Desc Main
                                       Document      Page 2 of 4



       5.      On that same date, the United States Trustee filed a Notice of Hearing, setting the

Disgorgement Motion for a hearing to be held on April 27, 2020 (Doc. 24).

       6.      The Disclosure of Compensation indicates that the Debtors signed a post-petition

fee agreement for $2,600 and that she must pay such amount within 12 months. The Disclosure

of Compensation also indicates that the right to collect such amounts may be assigned to an

undisclosed “third-party lender.” 1
                                  0F




       7.      The parties believe it is in their respective best interest and in the interest of

justice to resolve the Disgorgement Motion by settlement upon the following terms and

conditions.

IT IS HEREBY STIPULATED:

       8.      The United States Bankruptcy Court has jurisdiction to rule on any disputes

regarding this stipulation and to enforce this stipulation.

       9.      Venue in the United States Bankruptcy Court for the District of Idaho is proper.

       10.     This stipulation shall be interpreted as if drafted by all the parties.

       11.     This stipulation contains all of the terms of the parties’ agreement and supersedes

any prior understandings or agreements.

       12.     This stipulation shall in no way limit the United States Trustee’s rights in this or

any other cases.

       13.     Counsel acknowledges that he enters into this stipulation on his own behalf and

his own free will based on his own independent analysis and that he does not rely on any



1 The United States Trustee believes this third party lender is Fresh Start Bankruptcy, or an
entity with a name similar to this.

                                                 −2−
Case 20-00020-JMM        Doc 28     Filed 04/27/20 Entered 04/27/20 06:49:48             Desc Main
                                   Document      Page 3 of 4



statements or representations by the United States Trustee or any of his employees.

       14.     Counsel’s electronic, scanned, facsimile or email authorized signature on this

stipulation shall be valid for all purposes as though they were original signatures.

       15.     Counsel consents to, and does hereby authorize, the United States Trustee

communicating directly with Debtors with respect to Counsel and Fresh Start Funding’s

compliance with the terms of this stipulation.

       16.     Counsel agrees to the entry of an order providing as follows:

               A. Counsel agrees to reduce his fees, or to otherwise disgorge $1,000, and shall

                   refund any and all amounts the Debtors paid to Counsel or Fresh Start

                   Funding that exceed $1,600.

               B. To the extent that Debtors have paid Counsel and/or Fresh Start Funding an

                   amount less than $1,600, Counsel and/or Fresh Start Funding shall be

                   permitted to collect only that amount from the Debtors, and any right to

                   collect any additional payments from the Debtors under any corresponding fee

                   agreement(s) with Debtors beyond this amount shall be canceled and void.

                   This shall in no way limit or remove Counsels obligation to perform the

                   services he agreed to provide Debtors in connection with this case.

               C. Upon entry of an Order of the Court approving this stipulation, the hearing on

                   the Disgorgement Motion, currently scheduled for April 27, 2020, shall be

                   vacated.




                                                 −3−
Case 20-00020-JMM        Doc 28     Filed 04/27/20 Entered 04/27/20 06:49:48          Desc Main
                                   Document      Page 4 of 4




Date: 4/27/2020                                      GREGORY M. GARVIN
                                                     Acting United States Trustee for Region 18


                                                     /s/ Brett R. Cahoon                  .
                                                     BRETT R. CAHOON
                                                     Attorney for Acting United States Trustee
                                                     [Non CM/ECF e-mail
                                                     brett.r.cahoon@usdoj.gov]



Date: 4/24/2020                                      /s/ Kameron Youngblood (email approval)
                                                     KAMERON YOUNGBLOOD




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 27, 2020, I filed the foregoing electronically through
the CM/ECF system, which causes the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Kmeron Youngblood, Debtor’s counsel

       AND I FURTHER CERTIFY that on such date I caused to be served the foregoing on the
following in the manner indicated:

Via first class mail, postage prepaid addressed as listed below:

       Whitney J. Amott
       121 Isaiah Way #101
       Caldwell, ID 83605

Dated: April 27, 2020                                /s/ Brett R. Cahoon
                                                     BRETT R. CAHOON




                                               −4−
